     Case 1:19-cv-00354-DAD-JDP Document 37 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO SANCHEZ,                                    No. 1:19-cv-00354-DAD-JDP (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   ROY DEOCHOA,                                      MOTION FOR A TEMPORARY
                                                       RESTRAINING ORDER
15                      Defendant.
                                                       (Doc. Nos. 32, 33)
16

17

18          Plaintiff Pedro Sanchez is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 29, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motion for a temporary restraining order (Doc. No. 32) be denied

23   because he failed to satisfy the applicable legal standard and he seeks preliminary injunctive relief

24   that “does not relate to the merits of his case.” (Doc. No. 33.) Those pending findings and

25   recommendations were served on plaintiff and contained notice that any objections thereto were

26   to be filed within thirty (30) days from the date of service. (Id. at 2–3.) No objections to the

27   pending findings and recommendations have been filed with the court, and the time for doing so

28   has expired.
                                                       1
     Case 1:19-cv-00354-DAD-JDP Document 37 Filed 10/05/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued on July 29, 2020 (Doc. No. 33) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion for a temporary restraining order (Doc. No. 32) is denied; and

 8          3.      This matter is referred back to the assigned magistrate judge for further

 9                  proceedings.

10   IT IS SO ORDERED.
11
        Dated:     October 2, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
